In a proceeding to invalidate a petition designating (1) Robert A. Morabito as a candidate in a primary election to be held on September 9, 1997, for the nomination of the Democratic Party as its candidate for the public office of County Clerk of the County of Westchester, and (2) Phillip A. Werbel as a candidate in a primary election to be held on the same date, for the nomination of the Democratic Party as its candidate for the public office of County Court Judge of Westchester County, the appeal is from a judgment of the Supreme Court, Westchester County (Lefkowitz, J.), entered August 14, 1997, which granted the application.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the petition is denied, and the Westchester County Board of Elections is directed to place the *347names of Robert A. Morabito and Phillip A. Werbel on the appropriate ballots.
We reject the petitioner’s contention that the fraudulent activities attributable to two people soliciting signatures for the candidates are sufficient to show, as a matter of law, that the entire designating petition is permeated with fraud (see, Matter of Ferraro v McNab, 60 NY2d 601, 603; Matter of Meeks v Pruitt, 185 AD2d 961; Matter of Mega v Biondo, 104 AD2d 472), especially where, as here, the Supreme Court found, and we agree, that the candidates neither personally participated in, nor knew about, the fraud (see, Matter of Ferraro v McNab, supra; Matter of Quinones v Bass, 45 NY2d 811, 813; Matter of Cilmi v Suffolk County Bd. of Elections, 220 AD2d 587; Matter of Lefkowitz v Cohen, 262 App Div 452, affd 286 NY 499, 501; Matter of Meeks v Pruitt, supra; cf., Matter of Miller v Gumbs, 207 AD2d 512; Matter of Villafane v Caban, 104 AD2d 579, 580). Bracken, J. P., Copertino, Altman, McGinity and Luciano, JJ., concur.